81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stuart COLE, Petitioner,v.JEWELL RIDGE COAL CORPORATION;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 95-2812.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 12, 1996.Decided:  March 26, 1996.

Stuart Cole, Petitioner Pro Se.
Michael Francis Blair, PENN, STUART, ESKRIDGE & JONES, Abingdon, Virginia;  Christian P. Barber, Sarah Marie Hurley, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondents.
Before MURNAGHAN, HAMILTON and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant seeks review of the Benefits Review Board's decision and order modifying the administrative law judge's award of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.1995).   Our review of the record discloses that the Board's decision is based upon substantial evidence and is without reversible error.   Accordingly, we affirm on the reasoning of the Board.   Cole v. Jewell Ridge Coal Corp., No. 84-3344-BLA (BRB Aug. 14, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED